Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 8, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3 Vi to 7 years, unanimously affirmed.
While providing pedigree information, defendant volunteered that he had no employment. Although the statement had some inculpatory value (see, People v Nelson, 147 AD2d 774, lv denied 74 NY2d 794; People v Miller, 123 AD2d 721, lv denied 70 NY2d 934), pedigree information provided by defendant to police during processing is not subject to suppression under CPL 60.45 and it is not subject to the notice requirements of CPL 710.30 (supra; see also, People v Haddock, 174 *302AD2d 773, lv denied 78 NY2d 1011; People v Hester, 161 AD2d 665, lv denied 76 NY2d 858; People v Stewart, 160 AD2d 966). Thus, defendant’s pedigree statement that he had no occupation was properly admitted, despite the lack of notice. This statement was probative of the fact that defendant did not possess the gun in his home or place of business, by establishing that his car was not a place of business.
Defendant’s remaining challenges are meritless. Concur— Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.